                          Case 2:19-bk-20816-BR                      Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                     Desc
                                                                     Main Document     Page 1 of 51
           Fill in this information to identify your case:

           United States Bankruptcy Court for the:

           CENTRAL DISTRICT OF CALIFORNIA

           Case number /if known)      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:

                                                                                          ■ Chapter 7
                                                                                          D Chapter 11
                                                                                          D Chapter 12
                                                                                          D Chapter 13                                 D    Check if this is an
                                                                                                                                            amended filing




       Official Form 101
       Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17
       The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
       case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, " Do you own a car," the answer
       would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
       between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
       all of the forms.

           as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
          ore space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
       r very question.
11,1   I
       I


       ■§fl Identify Yourself
                                              About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

           1.   Your full name

                Write the name that is on     David
                your government-issued        First name                                                    First name
                picture identification (for
                example, your driver's        Fernando
                license or passport) .        Middle name                                                   Middle name
                Bring your picture
                identification to your        Calero
                meeting with the trustee.     Last name and Suffix (Sr., Jr., 11 , Ill)                     Last name and Suffix (Sr., Jr., II , Ill)




           2.   All other names you have
                used in the last 8 years
                Include your married or
                maiden names.



                Only the last 4 digits of
                your Social Security
                number or federal             xxx-xx-4428
                Individual Taxpayer
                Identification number
                (ITIN)




       Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
               Case 2:19-bk-20816-BR                   Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                    Desc
Debtor 1   David Fernando Calero                       Main Document     Page 2 of 51Case number /if known)


                                 About Debtor 1 :                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      ■ I have not used any business name or EINs.                   D   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address :

                                 6930 Marlow Avenue, Apt. 5
                                 Bell Gardens, CA 90201
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Los Angeles
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any      in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                        mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                     Check one:
     this district to file for
     bankruptcy                  ■      Over the last 180 days before filing th is petition ,   D      Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                 D      I have another reason .                                 D      I have another reason .
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain . (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 2:19-bk-20816-BR                      Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                     Desc
Debtor 1    David Fernando Calero                         Main Document     Page 3 of 51Case number (if known/

           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each , see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also , go to the top of page 1 and check the appropriate box.
     choosing to file under
                             ■ Chapter 7
                                 □   Chapter 11

                                 □   Chapter 12

                                 □   Chapter 13



8.   How you will pay the fee    ■      I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash , cashier's check , or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                 D      I need to pay the fee in installments. If you choose this option , sign and attach the Application for Individuals to Pay
                                          The Filing Fee in Installments (Official Form 103A).
                                 D      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                        but is not requ ired to. waive your fee , and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition .



9.   Have you filed for          ■ No .
     bankruptcy within the
     last 8 years?               □ Yes.
J
                                               District
                                                          - - - - - - - - - - When               - - - - - - - - Case number
                                               District
                                                          - - - - -- - - - - When                - - - - - - - - Case number
                                               District
                                                          - - - - - - - - - - When               - - - - - - - - Case number


10. Are any bankruptcy           ■ No
    cases pending or being
    filed by a spouse who is     □ Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                               Debtor            _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                               District                                          _ _ _ _ _ _ _ _ Case number, if known
                                                          - - - - - - - - - - When
                                               Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                               District                                          _ _ _ _ ____ Case number, if known
                                                          - - - - - - - - - - When

11. Do you rent your                            Go to line 12.
                                  ■ No.
    residence?
                                  □ Yes.        Has your landlord obtained an eviction judgment against you?

                                                D         No . Go to line 12.
                                                D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                          this bankruptcy petition .




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 2:19-bk-20816-BR                   Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                     Desc
Debtor 1    David Fernando Calero                     Main Document     Page 4 of 51Case number (if known/

           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time      ■ No.       Go to Part 4 .
    business?

                                   □ Yes.      Name and location of business

     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation ,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition .                     Check the appropriate box to describe your business:
                                               D       Health Care Business (as defined in 11 U.S.C . § 101(27A))
                                               D       Single Asset Real Estate (as defined in 11 U.S.C . § 101(51B))
                                               D       Stockbroker (as defined in 11 U.S.C . § 101(53A))
                                               D       Commodity Broker (as defined in 11 U.S .C. § 101(6))
                                               D       None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business    in 11 U.S .C . 1116(1 )(B).
    debtor?
                                               I am not filing under Chapter 11 .
                                   ■ No.
     For a definition of small
     business debtor, see 11
     U.S.C . § 101(510).           □ No .      I am filing under Chapter 11 , but I am NOT a small business debtor according to the definition in the Bankruptcy
                                               Code.

                                   □ Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any         ■ No .
    property that poses or is
    alleged to pose a threat       □ Yes .
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, whyisitneeded?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




--
 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                    Case 2:19-bk-20816-BR                      Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                     Desc
     Debtor 1    David Fernando Calero                         Main Document     Page 5 of 51Case number /if known)
                Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1 :                                               About Debtor 2 (Spouse Only in a Joint Case):
     15. Tell the court whether            You must check one:                                            You must check one:
         you have received a               ■   I received a briefing from an approved credit              D   I received a briefing from an approved credit
         briefing about credit                 counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
         counseling.                           filed this bankruptcy petition, and I received a               this bankruptcy petition, and I received a certificate of
                                               certificate of completion.                                     completion.
         The law requires that you
         receive a briefing about              Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan , if
         credit counseling before              plan , if any, that you developed with the agency.             any, that you developed with the agency.
         you file for bankruptcy.
         You must truthfully check         D   I received a briefing from an approved credit              D   I received a briefing from an approved credit
         one of the following                  counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
         cho ices. If you cannot do            filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
         so, you are not eligible to           a certificate of completion.                                   of completion.
         file .
                                               Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
          If you file anyway, the court        petition , you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan , if
          can dismiss your case, you           payment plan , if any.                                         any.
          will lose whatever fil ing fee
          you paid , and your              D   I certify that I asked for credit counseling               D   I certify that I asked for credit counseling services
          creditors can begin                  services from an approved agency, but was                      from an approved agency, but was unable to obtain
          collection activities again.         unable to obtain those services during the 7                   those services during the 7 days after I made my
                                               days after I made my request, and exigent                      request, and exigent circumstances merit a 30-day
                                               circumstances merit a 30-day temporary waiver                  temporary waiver of the requirement.
                                               of the requirement.
                                                                                                              To ask for a 30-day temporary waiver of the requirement ,
                                               To ask for a 30-day temporary waiver of the                    attach a separate sheet explaining what efforts you made
                                               requirement, attach a separate sheet explaining                to obtain the briefing , why you were unable to obtain it
                                               what efforts you made to obtain the briefing , why             before you filed for bankruptcy, and what exigent
                                               you were unable to obtain ii before you filed for              circumstances required you to file this case.
                                               bankruptcy, and what exigent circumstances
                                               required you to file this case.                                Your case may be dismissed if the court is dissatisfied
                                                                                                              with your reasons for not receiving a briefing before you
                                               Your case may be dismissed if the court is                     filed for bankruptcy.
                                               dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                               If the court is satisfied with your reasons , you must         receive a briefing with in 30 days after you file . You must
                                               still receive a briefing within 30 days after you file .       file a certificate from the approved agency, along with a
                                               You must file a certificate from the approved                  copy of the payment plan you developed , if any. If you do
                                               agency, along with a copy of the payment plan you              not do so, your case may be dismissed .
                                               developed , if any. If ycu do not do so, your case
                                                                                                               Any extension of the 30-day deadline is granted only for
                                               may be dismissed .                                              cause and is limited to a maximum of 15 days.
                                                Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15
                                                days.
                                           D    I am not required to receive a briefing about             D    I am not required to receive a briefing about credit
                                                credit counseling because of:                                  counseling because of:


                                                □     Incapacity .                                             D    Incapacity.
                                                      I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
'.                                                    that makes me incapable of real izing or                      makes me incapable of realizing or making rational
                                                      making rationa l decisions about finances .                   decisions about finances.

                                                                                                               □
                                                □     Disability.
                                                      My physical disability causes me to be
                                                                                                                    Disability.
                                                                                                                    My physical disability causes me to be unable to
                                                      unable to participate in a briefing in person ,               participate in a briefing in person , by phone , or
                                                      by phone, or through the internet, even after I               through the internet, even after I reasonably tried to
                                                      reasonably tried to do so.                                    do so.


                                                □     Active duty.                                             D    Active duty.
                                                      I am currently on active military duty in a                   I am currently on active military duty in a military
                                                      military combat zone.                                         combat zone.
                                                If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                                briefing about credit counseling , you must file a             about credit counseling, you must file a motion for waiver
                                                motion for wa iver credit counseling with the court.           of credit counseling with the court.




      Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
                    Case 2:19-bk-20816-BR                     Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                            Desc
     Debtor 1    David Fernando Calero                        Main Document     Page 6 of 51Case number (if known)
                Answer These Questions for Reporting Purposes

     16. What kind of debts do         16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
         you have?                               individual primarily for a personal, family, or household purpose."
                                                  D No. Go to line 16b.
                                                  ■ Yes. Go to line 17.
                                       16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                 money for a business or investment or through the operation of the business or investment.
                                                  D No . Go to line 16c.
                                                  D Yes. Go to line 17.
                                       16c.      State the type of debts you owe that are not consumer debts or business debts



     17. Are you filing under          D No.     I am not filing under Chapter 7. Go to line 18.
         Chapter 7?

           Do you estimate that        ■ Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
           after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
           property is excluded and
           administrative expenses                ■ No
           are paid that funds will
           be available for                       □ Yes
           distribution to unsecured
           creditors?

     18. How many Creditors do         ■ 1-49                                           □ 1,000-5,000                                □ 25,001-50,000
         you estimate that you
                                       □ 50-99                                          □ 5001-10 ,000                               □ 50,001-100,000
         owe?
                                       □ 100-199                                        □ 10,001-25,000                              D More than100,000
                                       □ 200-999

     19. How much do you               ■ $0 - $50,000                                   D   $1 ,000,001 - $10 million                D   $500,000,001 - $1 billion
         estimate your assets to                                                        D   $10,000,001 - $50 million                0   $1,000 ,000,001 - $10 billion
         be worth?                     □ $50,001 - $100,000
                                       □ $100,001 - $500,000                            D   $50,000,001 - $100 million               D   $10,000,000,001 - $50 billion
a,                                                                                      D   $100,000,001 - $500 million              D   More than $50 billion
                                       0 $500,001 - $1 million

     20.   How much do you             ■ $0 - $50,000                                   D   $1 ,000,001 - $1 O million               0   $500,000,001 - $1 billion
           estimate your liabilities                                                    D   $10,000,001 - $50 million                0    $1 ,000,000,001 - $10 billion
           to be?                      □ $50 ,001 - $100,000
                                       0 $100,001 - $500,000                            0   $50,000,001 - $100 million               □    $10,000,000 ,001 - $50 billion
                                       0 $500,001 - $1 million                          0   $100,000,001 - $500 million              □    More than $50 billion


     ■§jfM Sign Below
     For you                           I have examined this petition , and I declare under penalty of perjury that the information provided is true and correct.

                                       If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11 ,12, or 13 of title 11 ,
                                       United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                       If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                       document, I have obtained and read the notice required by 11 U.S .C. § 342(b) .

                                       I request relief in accordance with the chapter of title 11 , United States Code , specified in this petition.

                                       I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                       bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341 , 1519,
                                       and    3571.·:J)/11{        Cai:,,
                                       Executed on
                                                           1
                                       David Fernando Calero
                                       Sig"aMe of Debloc

                                                          q ~b11
                                                                                                          Signature of Debtor 2


                                                                                                          Executed on
                                                       MM /    D/YYYY                                                      MM/ DD / YYYY




      Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page6
              Case 2:19-bk-20816-BR                       Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                    Desc
Debtor 1   David Fernando Calero                          Main Document     Page 7 of 51Case number /if known)


For your attorney, if you are   I, the attorney for the debtor(s) named in this petition , declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11 , United States Code, and have explained the relief available under each chapter
                                for which the person is eli ible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C . § 342(b)
If you are not represented by   and, in a case in which       7(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules led with th P. titian is incorrect.
to file this page.
                                                                                                    Date
                                                                    btor

                                Raymond Perez 116087
                                Printed name

                                Law Offices of Raymond Perez
                                Firm name

                                7320 Firestone Blvd., Ste. 208
                                Downey, CA 90241
                                Number, Street, City, State & ZIP Code


                                Contact phone     (562) 862-9944                              Email address       downeyoffice1 O@gmail.com
                                116087 CA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
              Case 2:19-bk-20816-BR                      Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                                    Desc
                                                         Main Document     Page 8 of 51

                                     STATEMENT OF RELATED CASES
                                  INFORMATION REQUIRED BY LBR 1015-2
                   UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
    1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
       against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
       copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
       corporation of which the debtor is a director, officer, or person in control , as follows: (Set forth the complete number
       and title of each such of prior proceeding , date filed, nature thereof, the Bankruptcy Judge and court to whom
       assigned , whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
       included in Schedule A/B that was filed with any such prior proceeding(s) .)
    NONE

    2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
       Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
       debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
       debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows : (Set forth the
       complete number and title of each such prior proceeding , date filed , nature of the proceeding, the Bankruptcy Judge
       and court to whom assigned, whether still pending and , if not, the disposition thereof. If none, so indicate. Also, list
       any real property included in Schedule A/B that was filed with any such prior proceeding(s) .)
    NONE

    3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
       previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
       of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
       of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
       or corporations owning 20% or more of its voting stock as follows : (Set forth the complete number and title of each
       such prior proceeding , date filed , nature of proceeding, the Bankruptcy Judge and court to whom assigned , whether
       still pending , and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
       A/B that was filed with any such prior proceeding(s) .)
    NONE
    4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
         been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
         proceeding , date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
         pending , and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
         that was filed with any such prior proceeding(s).)
     NONE

    I declare, under penalty of perjury, that the foregoing is true and correct.

     Executed at

     Date:
                     -0~.u-iJ~,1___
                     Downey                                            , California.
                                                                                                         David Fernando Calero
                                                                                                         Signature of Debtor 1



r                                                                                                         Signature of Debtor 2




                      This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

    October 2018                                                              Paget                F 1015-2.1.STMT.RELATED.CASES
                Case 2:19-bk-20816-BR                               Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                                       Desc
                                                                    Main Document     Page 9 of 51
 Fill in this information to identify your case:

 Debtor 1                   David Fernando Calero
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                1,110.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $                1,110.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              24,910.00


                                                                                                                                     Your total liabilities $                24,910.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                1,951.79

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                1,930.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                       Desc
                                                               Main Document    Page 10 of 51
 Debtor 1      David Fernando Calero                                                      Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $        2,554.76


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                         Desc
                                                               Main Document    Page 11 of 51
 Fill in this information to identify your case and this filing:

 Debtor 1                   David Fernando Calero
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                         Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
         Yes. Describe.....

                                         Household Goods and Furnishings                                                                                       $800.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
       No
Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-20816-BR                                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                 Desc
                                                                              Main Document    Page 12 of 51
 Debtor 1         David Fernando Calero                                                                                       Case number (if known)

        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Wearing Apparel                                                                                                           $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $1,100.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.                                               Checking Account with Chase                                           $10.00

Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 2:19-bk-20816-BR                           Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                   Desc
                                                               Main Document    Page 13 of 51
 Debtor 1         David Fernando Calero                                                                         Case number (if known)


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                   Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                               % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                              Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                            Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 2:19-bk-20816-BR                                Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                                  Desc
                                                                    Main Document    Page 14 of 51
 Debtor 1        David Fernando Calero                                                                                           Case number (if known)

29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................               $10.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........

Official Form 106A/B                                                           Schedule A/B: Property                                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
               Case 2:19-bk-20816-BR                                   Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                                Desc
                                                                       Main Document    Page 15 of 51
 Debtor 1         David Fernando Calero                                                                                                 Case number (if known)

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                   $0.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $1,100.00
 58. Part 4: Total financial assets, line 36                                                                       $10.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $1,110.00             Copy personal property total         $1,110.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                     $1,110.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                     Desc
                                                               Main Document    Page 16 of 51
 Fill in this information to identify your case:

 Debtor 1                    David Fernando Calero
                             First Name                     Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name                 Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Household Goods and Furnishings                                     $800.00                                  $800.00     C.C.P. § 703.140(b)(3)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Wearing Apparel                                                     $300.00                                  $300.00     C.C.P. § 703.140(b)(3)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking Account with Chase                                          $10.00                                   $10.00     C.C.P. § 703.140(b)(5)
      Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                       No
                       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                 Desc
                                                               Main Document    Page 17 of 51
 Fill in this information to identify your case:

 Debtor 1                 David Fernando Calero
                          First Name                        Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                                      Desc
                                                               Main Document    Page 18 of 51
 Fill in this information to identify your case:

 Debtor 1                   David Fernando Calero
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          America First Credit Union                              Last 4 digits of account number         2013                                                           $720.00
              Nonpriority Creditor's Name
              P.O. Box 9199                                           When was the debt incurred?             08/2013
              Ogden, UT 84409
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Misc. Account




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38293                                                Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                           Desc
                                                               Main Document    Page 19 of 51
 Debtor 1 David Fernando Calero                                                                          Case number (if known)

 4.2      America First Credit Union                                 Last 4 digits of account number       2014                                                $200.00
          Nonpriority Creditor's Name
          P.O. Box 9199                                              When was the debt incurred?           07/2013
          Ogden, UT 84409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Account


 4.3      Brads Cars                                                 Last 4 digits of account number       3410                                              $3,540.00
          Nonpriority Creditor's Name
          c/o Bonneville Collections                                 When was the debt incurred?           08/2016
          6026 Fashion Point Dr.
          Ogden, UT 84403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repoed 2007 Infinity G35


 4.4      Capital One                                                Last 4 digits of account number       4619                                              $1,127.00
          Nonpriority Creditor's Name
          P.O. Box 30281                                             When was the debt incurred?           09/2012
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                           Desc
                                                               Main Document    Page 20 of 51
 Debtor 1 David Fernando Calero                                                                          Case number (if known)

 4.5      Credit One Bank                                            Last 4 digits of account number       7874                                                $607.00
          Nonpriority Creditor's Name
          c/o Midland Funding                                        When was the debt incurred?           12/2017
          2365 Northside Dr., Ste. 300
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account


 4.6      Dignity Halth Community Hospital                           Last 4 digits of account number       7788                                              $1,355.00
          Nonpriority Creditor's Name
          14141 Southwest Fwy., Ste. 300                             When was the debt incurred?           07/2019
          Sugar Land, TX 77478
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Account


 4.7      Dignity Halth Community Hospital                           Last 4 digits of account number       7778                                              $1,807.00
          Nonpriority Creditor's Name
          14141 Southwest Fwy., Ste. 300                             When was the debt incurred?           07/2019
          Sugar Land, TX 77478
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                           Desc
                                                               Main Document    Page 21 of 51
 Debtor 1 David Fernando Calero                                                                          Case number (if known)

 4.8      Dollar Loan Center                                         Last 4 digits of account number       2695                                                $569.00
          Nonpriority Creditor's Name
          c/o Clark County Collection                                When was the debt incurred?           01/2014
          860 W. Sunset Blvd., Ste. 100
          Las Vegas, NV 89148
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account


 4.9      Gateway One Lending                                        Last 4 digits of account number       8258                                              $7,514.00
          Nonpriority Creditor's Name
          c/o Prober & Raphael, a Law Corp.                          When was the debt incurred?           05/2019
          20750 Ventura Blvd., Ste. 100
          Woodland Hills, CA 91364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit for Repoed 2008 BMW 528I
                                                                                         with Superior Court of California
                                                                                         County of Los Angeles
                                                                                         Southeast District
                                                                                         12720 Norwalk Blvd.
              Yes                                                       Other. Specify   Norwalk, CA 90650


 4.1      Golden State Emergency
 0        Physicians                                                 Last 4 digits of account number       6683                                                $683.00
          Nonpriority Creditor's Name
          P.O. Box 1370                                              When was the debt incurred?           07/2019
          26610 W. Agoura Road, Ste. 209
          Arcadia, CA 91077
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Misc. Account


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                           Desc
                                                               Main Document    Page 22 of 51
 Debtor 1 David Fernando Calero                                                                          Case number (if known)


 4.1
 1        Les Schwab                                                 Last 4 digits of account number       5101                                                $231.00
          Nonpriority Creditor's Name
          20900 Cooley Road                                          When was the debt incurred?           12/2016
          Bend, OR 97701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account


 4.1
 2        Lift Credit                                                Last 4 digits of account number       2085                                                $317.00
          Nonpriority Creditor's Name
          c/o Knight ADJ Bureau                                      When was the debt incurred?           09/2015
          5525 S. 900 East, Ste. 215
          Salt Lake City, UT 84117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account


 4.1
 3        Questar Gas Company                                        Last 4 digits of account number       3548                                                $320.00
          Nonpriority Creditor's Name
          c/o Express Recovery Inc.                                  When was the debt incurred?           05/2018
          P.O. Box 26415
          Salt Lake City, UT 84126
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                           Desc
                                                               Main Document    Page 23 of 51
 Debtor 1 David Fernando Calero                                                                          Case number (if known)

 4.1
 4         Sunbelt Credit                                            Last 4 digits of account number       9278                                                $517.00
           Nonpriority Creditor's Name
           c/o Security Finance                                      When was the debt incurred?           10/2016
           P.O. Box 3146
           Spartanburg, SC 29304
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account


 4.1
 5         Tuscany Cove                                              Last 4 digits of account number       0364                                              $5,000.00
           Nonpriority Creditor's Name
           c/o The Law Offices of                                    When was the debt incurred?           2018
           Kirk A. Cullimore, LLC
           12339 S. 800 E., Ste. 100
           Draper, UT 84020
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lawsuit/Garnishment


 4.1
 6         Vasa Fitness Taylorsville                                 Last 4 digits of account number       2644                                                $403.00
           Nonpriority Creditor's Name
           c/o Aldous & Associates                                   When was the debt incurred?           05/2018
           P.O. Box 171374
           Salt Lake City, UT 84117
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account

 Part 3:      List Others to Be Notified About a Debt That You Already Listed



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 2:19-bk-20816-BR                           Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                       Desc
                                                               Main Document    Page 24 of 51
 Debtor 1 David Fernando Calero                                                                         Case number (if known)

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                24,910.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                24,910.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                  Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                Desc
                                                                 Main Document    Page 25 of 51
 Fill in this information to identify your case:

 Debtor 1                  David Fernando Calero
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 2:19-bk-20816-BR                               Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                   Desc
                                                                    Main Document    Page 26 of 51
 Fill in this information to identify your case:

 Debtor 1                   David Fernando Calero
                            First Name                            Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 2:19-bk-20816-BR                  Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                  Desc
                                                      Main Document    Page 27 of 51


Fill in this information to identify your case:

Debtor 1                      David Fernando Calero

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Debt Specialist
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       National Debt Relief

       Occupation may include student        Employer's address
                                                                   6101 W. Centinella Avenue
       or homemaker, if it applies.
                                                                   Culver City, CA 90232

                                             How long employed there?         9 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        2,554.76      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,554.76            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
            Case 2:19-bk-20816-BR                  Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                       Desc
                                                   Main Document    Page 28 of 51

Debtor 1    David Fernando Calero                                                                 Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      2,554.76       $             N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        342.16   $                   N/A
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00   $                   N/A
      5c.   Voluntary contributions for retirement plans                                   5c.        $          0.00   $                   N/A
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00   $                   N/A
      5e.   Insurance                                                                      5e.        $          0.00   $                   N/A
      5f.   Domestic support obligations                                                   5f.        $          0.00   $                   N/A
      5g.   Union dues                                                                     5g.        $          0.00   $                   N/A
      5h.   Other deductions. Specify: 401K                                                5h.+       $         76.64 + $                   N/A
            Parking                                                                                   $        184.17   $                   N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            602.97       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,951.79       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $               N/A
      8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              1,951.79 + $           N/A = $          1,951.79
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         1,951.79
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
           Case 2:19-bk-20816-BR                      Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                         Desc
                                                      Main Document    Page 29 of 51


Fill in this information to identify your case:

Debtor 1                 David Fernando Calero                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA                                             MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  5                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             800.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
         Case 2:19-bk-20816-BR                         Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                              Desc
                                                       Main Document    Page 30 of 51

Debtor 1     David Fernando Calero                                                                     Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                  53.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 162.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                500.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 75.00
10.   Personal care products and services                                                    10. $                                                  50.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 240.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   50.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       1,930.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       1,930.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               1,951.79
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              1,930.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  21.79

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                      Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                     Desc
                                                                     Main Document    Page 31 of 51



        Fill in this information to identify your case :

        Debtor 1                    David Fernando Calero
                                    First Name                      Middle Name             Last Name

        Debtor 2
        (Spouse if, filing)         First Name                      Middle Nam.a            Last Name


        Un ited States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

        Case number
        (if known )                                                                                                            D   Check if this is an
                                                                                                                                   amended filing



        Official Form 106Dec
        Declaration About an Individual Debtor's Schedules                                                                                               12/15

        If two married people are filing together, both are equally responsible for supplying correct information.

        You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
        obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
        years, or both. 18 U.S.C. §§ 152, 1341 , 1519, and 3571.



                              Sign Below


               Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


                ■      No
                D      Yes. Name of person                                                   Attach Bankruptcy Petition Preparer s Notice,
                                                   - - - - - - - -- - - - -- - -- -- -- -- - Declaration, and Signature (Official Form 119)



    !
              Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
I             that they are true and correct.

               X       -~aw
                      David FernandoCaero
                                             ~                                              X
                                                                                                Signature of Debtor 2

                      : :t:atureq    7,~ 0
                                      I
                                                                                                Date




        Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
        Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
l.
I
                    Case 2:19-bk-20816-BR                         Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                          Desc
                                                                  Main Document    Page 32 of 51


      Fill in this information to identify your case :

      Debtor 1                 David Fernando Calero
                               First Name                       Middle Name                   Last Name

      Debtor 2
     (Spouse if, filing)       First Name                       Middle Name                   Last Name


      United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

     Case number
     (if known)                                                                                                                                 D   Check if this is an
                                                                                                                                                    amended filing



     Official Form 107
     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/19
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
     number (if known). Answer every question.

     iitGIM Give Details About Your Marital Status and Where You Lived Before
j,
     1.    What is your current marital status?

           D       Married
           ■       Not married

     2.    During the last 3 years, have you lived anywhere other than where you live now?

           ■       No
           D       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 Prior Address:                                Dates Debtor 2
                                                                     lived there                                                                        lived there

     3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
     states and territories include Arizona , California, Idaho , Lou isiana, Nevada , New Mexico, Puerto Rico, Texas, Washington and Wisconsin .)

           ■       No
           D       Yes. Make sure you fi ll out Schedule H: Your Codebtors (Official Form 106H).

     ■§f◄ Explain the Sources of Your Income
     4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you rece ived from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           □       No
           ■       Yes. Fill in the details.

                                                       Debtor 1                                                         Debtor 2
                                                       Sources of income                 Gross income                   Sources of income               Gross income
                                                       Check all that apply.             (before deductions and         Check all that apply.           (before deductions
                                                                                         exclusions)                                                    and exclusions)

      From January 1 of current year until             ■ Wages, comm issions,                         $19,786.00        D Wages, commissions ,
      the date you filed for bankruptcy :                                                                               bonuses, tips
                                                       bonuses. lips
                                                        D   Operating a business                                        D Operating   a business




     Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
     Software Copyrighl (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                        Best Case Bankruptcy
                         Case 2:19-bk-20816-BR                           Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                      Desc
           Debtor    1     David Fernando Calero                         Main Document    Page 33 Case
                                                                                                  of 51number (if known)



                                                              Debtor 1                                                       Debtor 2
                                                              Sources of income                Gross income                  Sources of income              Gross income
     ...                                                      Check all that apply.            (before deductions and
                                                                                               exclusions)
                                                                                                                             Check all that apply.          (before deductions
                                                                                                                                                            and exclusions)

           For last calendar year:                            ■ Wages , commissions ,                      $21,000.00        D Wages , commissions ,
           (January 1 to December 31, 2018)                                                                                  bonuses, tips
                                                              bonuses, tips
tI                                                            D Operating a business                                          D Operating a business

           For the calendar year before that:                 ■ Wages , commissions,                       $15,000.00        D Wages , commissions,
           (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                              bonuses, tips

                                                              D   Operating a business                                        D Operating a business


           5.   Did you receive any other income during this year or the two previous calendar years?
                Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
                and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
                winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

                List each source and the gross income from each source separately. Do not include income that you listed in line 4.


                ■        No
                D        Yes. Fill in the details.

                                                              Debtor 1                                                        Debtor 2
                                                              Sources of income                Gross income from              Sources of income             Gross income
                                                              Describe below.                  each source                    Describe below.               (before deductions
                                                                                               (before deductions and                                       and exclusions)
                                                                                               exclusions)

           ■ @M List Certain Payments You Made Before You Filed for Bankruptcy

           6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
                D No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                                individual primarily for a personal , family , or household purpose."

                                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                                 D   No .     Go to line 7.
                                 D   Yes     List below each cred itor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                             paid that creditor. Do not include payments for domestic support obligations , such as child support and alimony. Also , do
                                             not include payments to an attorney for this bankruptcy case.
                                 * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

                 ■       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                                 ■ No.        Go to line 7.
                                 D   Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                              include payments for domestic support obligations, such as child support and alimony. Also , do not include payments to an
                                              attorney for this bankruptcy case.


                  Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                                paid            still owe




           Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2

           Software Copyright (c) 1996-2019 Best Case, LLC • www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                       Desc
 Debtor 1     David Fernando Calero                           Main Document    Page 34 Case
                                                                                       of 51number (if known)



7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in control, or owner of 20% or more of their voling securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C. § 101 . Include payments for domestic support obligations, such as child support and
     alimony.

      ■     No
     D      Yes. List all payments to an insider.
      Insider's Name and Address                                Dates of payment             Total amount         Amount you         Reason for this payment
                                                                                                     paid           still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or cosigned by an insider.

      ■     No
     0      Yes. List all payments to an insider
      Insider's Name and Address                                Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

■ @IN Identify Legal Actions, Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

      0     No
      ■     Yes. Fill in the details.
      Case title                                                 Nature of the case         Court or agency                          Status of the case
      Case number
      Gateway One Lending vs. David                             Civil                       Superior Court of California             ■ Pending
      Fernando Calero                                                                       Southeast District                       D On appeal
       19NWLC18258                                                                          12720 Norwalk Blvd.                      D Concluded
                                                                                            Norwalk, CA 90650
                                                                                                                                     Garnishment


1o. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      ■     No. Go to line 11 .
      0     Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
      ■     No
      0     Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

      ■     No
      0     Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3

Software Copyright (c) 1996-2019 Best Case. LLC • www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                    Desc
 Debtor 1      David Fernando Calero                          Main Document    Page 35 Case
                                                                                       of 51number (if known )

■ @JW List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      ■     No
      D     Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      ■     No
      D     Yes. Fill in the details for each gift or contribution .
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

■ @CW List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

      ■     No
      D     Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule AIB: Property.

i@fM List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      □     No
      ■     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Law Offices of Raymond Perez                                  Attorney Fees                                            08/28/2019                  $900.00
       7320 Firestone Blvd., Ste. 208
       Downey, CA 90241
       downeyoffice1 O@gmail.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

      ■     No
      D     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcase.com                                                                                Best Case Bankruptcy
              Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                Desc
Debtor 1      David Fernando Calero                          Main Document    Page 36 Case
                                                                                      of 51number (if known)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
      ■     No
      D     Yes. Fill in the details.
      Person Who Received Transfer                                  Description and value of                  Describe any property or     Date transfer was
      Address                                                       property transferred                      payments received or debts   made
                                                                                                              paid in exchange
       Person's relationship to you

19. Within 1 Oyears before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
     beneficiary? (These are often called asset-protection devices.)
      ■     No
      D     Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                      Date Transfer was
                                                                                                                                           made

■ :tfli:M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
      ■     No
      D     Yes. Fill in the details.
      Name of Financial Institution and                         Last 4 digits of             Type of account or      Date account was           Last balance
      Address (Number, Street, City, State and ZIP              account number               instrument              closed, sold,          before closing or
      Code)                                                                                                          moved, or                       transfer
                                                                                                                     transferred

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?

      ■     No
      D     Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City,                                           have it?
                                                                    State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      ■     No
      D     Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                   have it?
                                                                    Address (Number, Street, City,
                                                                    State and ZJP Code)


■ :tflliM Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

      ■     No
      D     Yes. Fill in the details.
       Owner's Name                                                 Where is the property?                 Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)


■ :tflli•M Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

■      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 5
Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                             Best Case Bankruptcy
             Case 2:19-bk-20816-BR                           Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                       Desc
 Debtor 1      David Fernando Calero                         Main Document    Page 37 of 51number (it known)
                                                                                      Case



      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
■    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
     to own, operate, or utilize it, including disposal sites.
■     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ■     No
      D     Yes. Fill in the details.
      Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
      Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                    ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

      ■     No
      D     Yes. Fill in the details.
      Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
      Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                    ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      ■     No
      D     Yes. Fill in the details.
       Case Title                                                   Court or agency                            Nature of the case                  Status of the
       Case Number                                                  Name                                                                           case
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)

•tHliM Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            DA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

            D A member of a limited liability company (LLC) or limited liability partnership (LLP)

            D A partner in a partnership

            D An officer, director, or managing executive of a corporation

            D An owner of at least 5% of the voting or equity securities of a corporation

      ■     No. None of the above applies. Go to Part 12.
      D     Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                Employer Identification number
       Address                                                                                                     Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

      ■     No
      D     Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)


■ :tfilf  WSign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                      Desc
Debtor 1      David Fernando Calero                          Main Document    Page 38 Case
                                                                                      of 51number (it known)



are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

    J)f/MI Ct<&,
David Fernando Calero                                                   Signature of Debtor 2


                1
Signature of ebtorJ

Date         ~ ~ \ Vll       4                                          Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
■ No
D   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■ No
D   Yes. Name of Person ___ . Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affa irs for Individuals Filing for Bankruptcy                    page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                    Case 2:19-bk-20816-BR                         Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                      Desc
                                                                  Main Document    Page 39 of 51
      Fill in this information to identify your case ·

      Debtor 1                 David Fernando Calero
                               First Name                        Middle Name                Last Name

      Debtor 2
      (Spouse if, filing)      First Name                        Middle Name                Last Name


      Un ited States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

      Case number
      (~known)
                                                                                                                             □   Check if this is an
                                                                                                                                 amended filing



      Official Form 108
      Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


      If you are an individual filing under chapter 7, you must fill out this form if:
      ■ creditors have claims secured by your property, or
      ■ you have leased personal property and the lease has not expired.
      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
              whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

      If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

      •GIN Ust Your Creditors Who Have Secured Claims
      1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.
          Identify the creditor and the property that Is collateral  What do you intend to do with the property that    Did you claim the property
                                                                     secures a debt?                                    as exempt on Schedule C?

          Creditor's                                                           D Surrender the property.                     □ No
          name:                                                                D Retain the property and redeem it.
                                                                               D Retain the property and enter into a        □ Yes
          Description of                                                           Reaffirmation Agreement.
1!,       property                                                             D   Retain the property and [explain]:
I         securing debt:

          Creditor's                                                           D   Surrender the property.                   □ No
          name :                                                               D   Retain the property and redeem ii.
                                                                               D   Retain the property and enter into a      □ Yes
          Description of                                                           Reaffirmation Agreement.
          property                                                             D   Retain the property and [explain]:
          securi ng debt:

          Creditor's                                                           D Surrender the property.                     □ No
          name:                                                                D Retain the property and redeem it.
                                                                               D Retain the property and enter into a        □ Yes
          Description of                                                           Reaffirmation Agreement.
          property                                                             D   Retain the property and [explain]:
          securing debt:

          Creditor's                                                           D   Surrender the property.                   □ No



      Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                             page 1

      Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                   Best Case Bankruptcy
           Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                   Desc
                                                            Main Document    Page 40 of 51
Debtor 1       David Fernando Calero                                                                  Case number (if known )


   name:                                                                D   Retain the property and redeem it.                       □ Yes
                                                                        D   Retain the property and enter into a
   Description of                                                           Reaffirmation Agreement.
   property                                                             D   Retain the property and [explain):
   securing debt:



i=lffltW List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases                                                                                Will the lease be assumed?

Lessor's name :
                                                                                                                                □ No
Description of leased
Property:
                                                                                                                                □   Yes

Lessor's name:
                                                                                                                                □   No
Description of leased
Property:
                                                                                                                                □   Yes

 Lessor's name:
                                                                                                                                □   No
 Description of leased
 Property:
                                                                                                                                □   Yes

 Lessor's name :
                                                                                                                                □   No
 Description of leased
 Property:
                                                                                                                                □   Yes

 Lessor's name:
                                                                                                                                □   No
 Description of leased
 Property:
                                                                                                                                □ Yes
 Lessor's name:                                                                                                                 □   No
 Description of leased
 Property:
                                                                                                                                □   Yes

 Lessor's name:                                                                                                                 □   No
 Description of leased
 Property :
                                                                                                                                □   Yes

■@IN !';ign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an u expired lease.

 xvwf                                                                               X ---------------------------
       D      id Fernando Calero                                                      Signature of Debtor 2
       Signature of Debtor 1

       Date         q {,Jl,q                                                        Date




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                         page 2

Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                   Desc
                                                               Main Document    Page 41 of 51

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                         Desc
                                                               Main Document    Page 42 of 51


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                       Desc
                                                               Main Document    Page 43 of 51
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 2:19-bk-20816-BR                            Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                       Desc
                                                               Main Document    Page 44 of 51
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                     Case 2:19-bk-20816-BR                                       Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                                         Desc
     B2030 (Form 2030) (12/15)                                                   Main Document    Page 45 of 51
                                                                                 United States Bankruptcy Court
                                                                                            Central District of California
          In re       David Fernando Calero                                                                                                                     Case No.
                                                                                                                      Debtor(s)                                 Chapter    7

                                     DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
     I.       Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 20 l 6(b), I certify that I am the attorney for the above named debtor(s) and that
              compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
              be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

                      For legal services, I have agreed to accept ..................................................................................... .   $                  900.00
                      Prior to the filing of this statement I have received......................................................................           $                  900.00
                      Balance Due                                                                                                                           $                    0.00

     2.       The source of the compensation paid to me was:

r                     ■     Debtor               D Other (specify):
     3.       The source of compensation to be paid to me is:

                      ■ Debtor                   D Other (specify):
1,
     4.           ■ I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

                  D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                     copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

     5.           In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

              a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:
              b.     Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
              c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
              d.     [Other provisions as needed]


     6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:


                                                                                                        CERTIFICATION
              I certify that the foregoing is a complete statement of any agreement or arrangement fo~ent to me for representation of the debtor(s) in

     tMs b,nkrulit\i~';;t•                                                                                                                      /~
             Date                      '                                                                             Raymon Perez 116 87
                                                                                                                     Signatur ofAttorney
                                                                                                                     Law Offices of Raymond Perez
                                                                                                                     7320 Firestone Blvd., Ste. 208
                                                                                                                     Downey, CA 90241
                                                                                                                     (562) 862-9944 Fax: (562) 862-3169
                                                                                                                     downeyoffice1 O@gmail.com
                                                                                                                     Name of law firm




     Software Copyright (c) 1996·2019 Best Case, LLC - www.bestcase.com                                                                                                                  Best Case Bankruptcy
                     Case 2:19-bk-20816-BR                          Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                        Desc
                                                                    Main Document    Page 46 of 51
      Fill In this information to 1dent1fy your case                                                     Check one box only as directed in this form and in Form
                                                                                                         122A-1Supp
      Debtor 1              David Fernando Calero
      Debtor 2                                                                                              ■ 1 . There is no presumption of abuse
      (Spouse, if filing)

      United States Bankruptcy Court for the:             Central District of California
                                                                                                            D 2. The calculation to determine if a presumption of abuse
                                                                                                                   applies will be made under Chapter 7 Means Test
                                                                                                                   Calculation (Official Form 122A-2).
      Case number
      (~ known)
                                                                                                            D 3. The Means Test does not apply now because of
                                                                                                                   qualified military service but it could apply later.

                                                                                                             □ Check if this is an amended filing

      Official Form 122A - 1
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                   12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
      attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
      case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
      qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form .

                        Calculate Your Current Monthly Income

        1. What is your marital and filing status? Check one only.
              ■ Not married. Fill out Column A , lines 2-11 .
              D   Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              D   Married and your spouse is NOT filing with you. You and your spouse are:
                  D   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11 .
                  D   Living separately or are legally separated. Fill out Column A , lines 2-11 ; do not fill out Column B. By checking this box, you declare under
                      penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                       living apart for reasons that do not include evading the Means Test requirements. 11 U.S .C § 707(b)(7)(B).
          Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case . 11 U.S.C. §
          101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31 . If the amount of your monthly income varied during
          the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
          spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                              Column A                 ColumnB
                                                                                                              Debtor 1                 Debtor 2 or
                                                                                                                                       non-filing spouse
        2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
           payroll deductions) .                                                          $ ___2
                                                                                               _,_5_54
                                                                                                     _ .7_6_                           $
        3. Alimony and maintenance payments. Do not include payments from a spouse if
           Column B is filled in.                                                                             $              0.00      $
                                                                                                                  -------
        4 . All amounts from any source which are regularl\l paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household , your dependents, parents,
            and roommates . Include regular contributions from a spouse only if Column B is not
            filled in . Do not include payments you listed on line 3.                                               0_.o_o_
                                                                                                              $ _____                  $
        5.   Net income from operating a business, profession, or farm
                                                                             Debtor 1
             Gross receipts (before all deductions)                        0.00  $
                                                                         ----
             Ordinary and necessary operating expenses                -$   0.00
                                                                         ----
             Net monthly income from a business, profession , or farm $    0.00 Copy here -> $      0.00                               $
                                                                                               -------
        6.   Net income from rental and other real property
                                                                                           Debtor 1
             Gross receipts (before all deductions)                              $   0.00
                                                                                   ----
             Ordinary and necessary operating expenses                          -$   0.00
                                                                                   ----
             Net monthly income from rental or other real property              $    0.00 Copy here -> $                     0.00      $
                                                                                                                  -------              $------
.••     7.   Interest, dividends, and royalties                                                               $              0.00




      Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
      Software Copyright (c) 1996-2019 Best Case, LL C -www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 2:19-bk-20816-BR                                                    Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50                                     Desc
Debtor 1       David Fernando Calero                                                   Main Document    Page 47 of
                                                                                                                Case51
                                                                                                                    number (if known)



                                                                                                                          Column A                     Column B
                                                                                                                          Debtor 1                     Debtor 2 or
                                                                                                                                                       non-filing spouse
  8. Unemployment compensation                                                                                            $                0.00        $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead , list it here:
           For you......................................................................................$        0.00
         For your spouse.....................................................................S
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                                              $                0.00        $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime , a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                                          $                0.00        $
                                                                                                                          $                0.00        $
                      Total amounts from separate pages, if any.                                                        + $                0.00        $

  11 . Calculate your total current monthly income. Add lines 2 through 1o for
       each column. Then add the total for Column A to the total for Column 8 .
                                                                                                                   I·    2,554.76
                                                                                                                                        17·                         17·
                                                                                                                                                                               2,554.76

                                                                                                                                                                       Total current monthly
                                                                                                                                                                       income

                  Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:

       12a. Copy your total current monthly income from line 11 .......................................................................Copy line 11 here=>
                                                                                                                                                                     1$        2,554.76

               Multiply by 12 (the number of months in a year)                                                                                                            X   12
       12b. The result is your annual income for this part of the form                                                                                        12b.   I$       30,657.12

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                                                 CA

       Fill in the number of people in your household .                                                     2

       Fill in the median family income for your state and size of household . .......................................................................... .   13.    I$ _ _1_1_,1_s1_._oo_
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form . This list may also be available at the bankruptcy clerk's office .

  14. How do the lines compare?
       14a.         ■        Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                             Go to Part 3.
       14b.         D        Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                             Go to Part 3 and fill out Form 122A-2.
                  Sign Below
               By signing here, I declare under penalty of per_iury that the information on this statement and in any attachments is true and correct.

             X          J}cnl C£t/p
                    David Fernando Calero
                    Sigqnat re o D                tor 1
        Date
                  ....,M
                       ....,,...,
                            M~/'-ct-,D!,---,/.,_Y.,,_Y-ccrY- , - - - - - - - - -

               lf you checked line 14a, do NOT fill out or file Form 122A-2.
               If you checked line 14b, fill out Form 122A-2 and file it with this form .




Official Form 122A-1                                                             Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy
           Case 2:19-bk-20816-BR                          Doc 1          Filed 09/12/19                Entered 09/12/19 11:25:50                            Desc
Attorney or Party Name, Address, Telephone
                                      Main&Document
                                            FAX Nos., FORPage
                                                         COURT48
                                                               USEof
                                                                   ONLY
                                                                     51
State Bar No. & Email Address
Raymond Perez 116087
7320 Firestone Blvd., Ste. 208
Downey, CA 90241
(562) 862-9944 Fax: (562) 862-3169
California State Bar Number: 116087 CA
downeyoffice1 O@gmail.com




□    Debtor(s) appearing without an attorney
■    Attorney for Debtor

                                                         UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

In re :
                                                                                       CASE NO.:
            David Fernando Calero
                                                                                       CHAPTER: 7




                                                                                                            VERIFICATION OF MASTER
                                                                                                           MAILING LIST OF CREDITORS

                                                                                                                         [LBR 1007-1(a)]

                                                                    Debtor(s).

Pursuant to LBR 1007-1 (a) , the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case , consisting of _2_ sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.


Date            lj /   ,i/iq                                                                   s;/.((!tfDebt(!f/h,.
Date:
          - - - - -- - - - - - - - - - -- -                                                                                      oint debtor) ) (if applicable)

Date:     ---+-<
             9     /,_~I~._ - - - -

                        This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                            F 1007-1.MAILING.LIST.VERIFICATION
    Case 2:19-bk-20816-BR   Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50   Desc
                            Main Document    Page 49 of 51

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       David Fernando Calero
                       6930 Marlow Avenue, Apt. 5
                       Bell Gardens, CA 90201


                       Raymond Perez
                       Law Offices of Raymond Perez
                       7320 Firestone Blvd., Ste. 208
                       Downey, CA 90241


                       America First Credit Union
                       P.O. Box 9199
                       Ogden, UT 84409


                       America First Credit Union
                       P.O. Box 9199
                       Ogden, UT 84409


                       Brads Cars
                       c/o Bonneville Collections
                       6026 Fashion Point Dr.
                       Ogden, UT 84403


                       Capital One
                       P.O. Box 30281
                       Salt Lake City, UT 84130


                       Credit One Bank
                       c/o Midland Funding
                       2365 Northside Dr., Ste. 300
                       San Diego, CA 92108


                       Dignity Halth Community Hospital
                       14141 Southwest Fwy., Ste. 300
                       Sugar Land, TX 77478
Case 2:19-bk-20816-BR   Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50   Desc
                        Main Document    Page 50 of 51


                   Dignity Halth Community Hospital
                   14141 Southwest Fwy., Ste. 300
                   Sugar Land, TX 77478


                   Dollar Loan Center
                   c/o Clark County Collection
                   860 W. Sunset Blvd., Ste. 100
                   Las Vegas, NV 89148


                   Gateway One Lending
                   c/o Prober & Raphael, a Law Corp.
                   20750 Ventura Blvd., Ste. 100
                   Woodland Hills, CA 91364


                   Golden State Emergency Physicians
                   P.O. Box 1370
                   26610 W. Agoura Road, Ste. 209
                   Arcadia, CA 91077


                   Les Schwab
                   20900 Cooley Road
                   Bend, OR 97701


                   Lift Credit
                   c/o Knight ADJ Bureau
                   5525 S. 900 East, Ste. 215
                   Salt Lake City, UT 84117


                   Questar Gas Company
                   c/o Express Recovery Inc.
                   P.O. Box 26415
                   Salt Lake City, UT 84126


                   Sunbelt Credit
                   c/o Security Finance
                   P.O. Box 3146
                   Spartanburg, SC 29304
Case 2:19-bk-20816-BR   Doc 1 Filed 09/12/19 Entered 09/12/19 11:25:50   Desc
                        Main Document    Page 51 of 51


                   Tuscany Cove
                   c/o The Law Offices of
                   Kirk A. Cullimore, LLC
                   12339 S. 800 E., Ste. 100
                   Draper, UT 84020


                   Vasa Fitness Taylorsville
                   c/o Aldous & Associates
                   P.O. Box 171374
                   Salt Lake City, UT 84117
